NUMBERS 13-10-00346-CV
                                      13-10-00347-CV

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


       ESTATE OF CARMEN DEL FIERRO DE GARCIA, DECEASED


                On Appeal from the County Court at Law No. 1
                        of Cameron County, Texas.



                           MEMORANDUM OPINION

         Before Chief Justice Valdez and Justices Garza and Vela
                    Memorandum Opinion Per Curiam

       By two interlocutory appeals, appellants, Armando Garcia Cardenas, Maravelia

Garcia Del Fierro, and Blanca Estella Garcia Del Fierro, complain about two temporary

injunction orders: one freezing the assets of their mother, Carmen Del Fierro De Garcia,

that are held in “any and all financial institutions located in the United States . . . ”; and the

second denying appellants’ request to enjoin appellee from conducting discovery and

scheduling depositions until appellants’ special appearance had been resolved. The
underlying disputes pertain to a request to probate Carmen’s will filed by appellants’

brother, Armando Garcia Jr., appellee, on January 26, 2010.1

        On May 27, 2010, the trial court entered its: (1) order granting appellee’s request

for a temporary injunction in appellate cause number 13-10-346-CV; and (2) order denying

a protective order and temporary injunction requested by appellants in appellate cause

number 13-10-347-CV.2 On the same day, the trial court also granted a plea in abatement

filed by appellee. The plea in abatement ordered that:

        the probating of the Last Will and Testament of CARMEN DEL FIERRO DE
        GARCIA in this cause be abated until this [C]ourt receives a translated court
        order or judgment from Mexico which states any of the following:

        a.       The subject Last Will and Testament of CARMEN DEL FIERRO DE
                 GARCIA has been accepted to probate by a Mexican court[;] or

        b.       The subject Last Will and Testament of CARMEN DEL FIERRO DE
                 GARCIA has been rejected for probate.

        Subsequently, on June 23, 2010, appellants filed their notice of appeal in appellate

cause number 13-10-346-CV. In this notice of appeal, appellants specifically stated that



        1
            These cases germ inate from appellee’s initial attem pt to becom e the guardian of Carm en, which
the trial court denied. Appellee appealed the trial court’s denial of his application for guardianship of Carm en;
however, during the pendency of the appeal, Carm en passed away, and we dism issed appellee’s appeal as
m oot. See In re Del Fierro De Garcia, No. 13-09-00559-CV, 2010 Tex. App. LEXIS 1612 (Tex. App.–Corpus
Christi Mar. 4, 2010, no pet.) (m em . op.) (per curiam ). After Carm en’s death and while appellee’s
guardianship appeal pertaining to C arm en was pending in this Court, appellee filed his petition to probate
Carm en’s will.

        2
           As noted above, the trial court’s order denying appellants’ protective order and tem porary injunction
involves a request by appellants to enjoin appellee from conducting depositions and other discovery until the
trial court had resolved a special appearance filed by appellants. After reviewing the contents of appellants’
request, we construe appellants’ m otion as a request for a tem porary injunction. See Butnaru v. Ford Motor
Co., 84 S.W .3d 198, 204 (Tex. 2002) (stating that the purpose of a tem porary injunction is to preserve the
status quo until a trial on the m erits); W alling v. Metcalfe, 863 S.W .2d 56, 58 (Tex. 1993) (sam e); see also
Ramirez v. Quintanilla, Nos. 13-10-00449-CV, 13-10-00450-CV, & 13-10-00454-CV, 2010 Tex. App. LEXIS
6861, at **27-28 (Tex. App.–Corpus C hristi Aug. 20, 2010, orig. proceeding) (“The status quo is the ‘last,
actual, peaceable, noncontested status which preceded the pending controversy.’”) (quoting Universal Health
Servs., Inc. v. Thompson, 24 S.W .3d 570, 577 (Tex. App.–Austin 2000, no pet.)).

                                                        2
they sought to challenge the trial court’s granting of appellee’s temporary injunction

request. Later, on July 15, 2010, appellants filed an amended notice of accelerated

appeal, noting that: (1) they intended to appeal both the trial court’s granting of appellee’s

temporary injunction request and the order denying appellants’ protective order and

temporary injunction; and (2) the appeals in both cases were accelerated pursuant to

section 51.014 of the Texas Civil Practice and Remedies Code and Texas Rule of

Appellate Procedure 28.1(a). See TEX . CIV. PRAC . & REM . CODE ANN . § 51.014(a)(4)

(Vernon 2008); see also TEX . R. APP. P. 28.1(a). Additionally on July 15, 2010, appellants

requested that the trial court enter findings of fact and conclusions of law in both appellate

cause numbers.

        On July 20, 2010, appellee filed in this Court a “Motion to Strike for Cause and

Motion to Dismiss for Want of Jurisdiction” both appellants’ appeals because, among other

things, appellants failed to timely file their accelerated appeals. Upon receiving appellee’s

motion, we requested a response from appellants, which was filed on August 16, 2010.

In their response, appellants argue that the trial court did not have jurisdiction over

Carmen’s estate because she was a Mexican resident and, like her husband, Armando

Garcia Cardenas, she did not have substantial contacts with the United States.3 Therefore,

appellants argue that the trial court lacked jurisdiction to act in the case. Appellants also

admit that “[a]ny late filing [of their notice of appeal] is due to Appellants’ attempt for the


        3
           On June 24, 2010, this Court affirm ed a trial court’s order granting a special appearance filed by
Arm ando Garcia Cardenas. See In re Cardenas, No. 13-09-00560-CV, 2010 T ex. App. LEXIS 4793 (Tex.
App.–Corpus Christi June 24, 2010, no pet.) (m em . op.). In our opinion, we concluded that Cardenas’s
guardianship should be handled in Mexico because: (1) his contacts with the State of Texas were attenuated;
(2) the evidence did not indicate that he purposefully availed him self of the jurisdiction of Texas; (3) the
m ajority of the estate sought to be m anaged by appellee was located in Mexico; and (4) Cardenas is a
Mexican resident. Id. at **23-24.

                                                      3
trial court to modify its ruling and execute orders that comply with the agreement made in

the Judge’s chamber and in the interest of justice.”4

        Section 51.014(a)(4) of the civil practice and remedies code provides that a party

may appeal from an interlocutory order granting or refusing a temporary injunction. TEX .

CIV. PRAC . & REM . CODE ANN . § 51.014(a)(4). Texas Rule of Appellate Procedure 28.1(a)

states that “[a]ppeals from interlocutory orders (when allowed as of right by statute) . . . are

accelerated appeals.” TEX . R. APP. P. 28.1(a). In order to perfect an accelerated appeal

of an interlocutory order, the party is required to file a notice of appeal “within 20 days after

the judgment or order is signed.” Id. at R. 26.1(b). Furthermore, the filing of a motion for

new trial, request for findings of fact and conclusions of law, or any other post-judgment

motion, except for a motion for extension of time filed under Texas Rule of Appellate

Procedure 26.3, “will not extend the time to perfect an accelerated appeal.” Id. at R. 26.3,

28.1(b).

        Here, the trial court entered the complained-of orders on May 27, 2010. Both of the

trial court’s orders granted temporary injunctions in favor of appellee. As noted above,

section 51.014(a)(4) of the civil practice and remedies code and Texas Rule of Appellate

Procedure 28.1(a) characterize an appeal from a trial court order granting a temporary

injunction as an accelerated interlocutory appeal. See TEX . CIV. PRAC . & REM . CODE ANN .

§ 51.014(a)(4); see also TEX . R. APP. P. 28.1(a). Because appellants’ appeals in both

cases are accelerated interlocutory appeals, appellants were required to file their notice

of accelerated appeal within twenty days of the trial court’s May 27, 2010 orders, or, in


        4
           In their response, appellants do not direct us to any evidence of an agreem ent m ade between the
parties in the trial judge’s cham bers. Thus, we are unsure about which agreem ent appellants reference.

                                                     4
other words, by June 16, 2010. See TEX . R. APP. P. 26.1(b). Instead, appellants filed a

notice of appeal in appellate cause number 13-10-346-CV on June 25, 2010, and an

amended notice of accelerated appeal in both cases on July 15, 2010. Clearly, appellants’

notices of appeal were filed after the June 16, 2010 deadline and were, thus, untimely.

See id. Furthermore, the record does not reflect that appellants filed a motion for

extension of time under Texas Rules of Appellate Procedure 26.3. See id. at R. 26.3; see

also Houser v. McElveen, 243 S.W.3d 646, 646-47 (Tex. 2008) (stating that a notice of

appeal should be considered timely if filed within fifteen days after the filing deadline and

accompanied by a motion for extension of time with a reasonable explanation for the

delay). In addition, appellants’ requests for findings of fact and conclusions of law do not

extend the appellate deadline for these accelerated interlocutory appeals. See In re

K.A.F., 160 S.W.3d 923, 927-28 (Tex. 2005) (stating that: (1) “a court of appeals has

jurisdiction over an appeal if the appellant timely files an instrument in a bona fide attempt

to invoke the appellate court’s jurisdiction”; (2) the filing of “the post-judgment motions

listed in Texas Rule of Appellate Procedure 26.1(a) will not operate to extend the appellate

deadline”; and (3) “[a]llowing such post-order motions to automatically delay the appellate

deadline is simply inconsistent with the idea of accelerating the appeal in the first place.”).

       Because appellants’ notices of appeal were untimely, appellants have failed to

perfect their appeals in both cases; we therefore lack jurisdiction over both appeals. See

In re K.A.F., 160 S.W.3d at 928 (dismissing for want of jurisdiction an appeal involving an

order terminating a parent’s parental rights when the parent filed her notice of accelerated

appeal seventy-four days after the trial court signed its final order, even though the parent



                                              5
timely filed a motion for new trial and a motion to modify the judgment); Fed. Mut. Ins. Co.,

Inc. v. Davenport, 85 S.W.3d 837, 839 (Tex. App.–Waco 2002, no pet.) (dismissing an

appeal of an interlocutory order granting a temporary injunction for lack of jurisdiction

because appellants failed to file their notice of appeal within twenty days of the

interlocutory order); see also Vaughn v. Sawyer, No. 04-03-00297-CV, 2003 Tex. App.

LEXIS 4851, at **3-4 (Tex. App.–San Antonio June 11, 2003, no pet.) (mem. op.) (per

curiam) (dismissing appellant’s appeal for lack of jurisdiction because appellant did not file

his notice of appeal within twenty days after the trial court’s interlocutory order was signed).

Accordingly, we GRANT appellee’s motion to dismiss appellants’ appeals in both cause

numbers for want of jurisdiction. All other pending motions are dismissed as moot.



                                                                  PER CURIAM

Delivered and filed the
27th day of August, 2010.




                                               6